DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 6 June 2022 has been received and made of record.  Claims 2-10, 16, 19, and 20 have been amended.  Claims 1, 11-15, 17-18, and 21-22 have been canceled. Claims 23-26 have been added. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 6 June 2022, with respect to the rejection(s) of amended claim(s) 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yerli (U.S. Patent Publication 2013/0097635). The new rejection is detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites the limitation “wherein the sports entity server is configured to cause the audio content to be audibly output at a location of the game in response to the occurrence during the game”. The examiner is unable to find support for this limitation in the specification. The specification details that the input device may include an microphone ([0021]) and that the user may provide an audio cheer. ([0034]) However, the examiner is unable to find in specification where the sports entity server causes the audio content or cheer to be audibly output at a location of the game in response to the occurrence during the game. Clarification is requested from the applicant.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 recites the limitation "the occurrence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the occurrence” inline 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 2-8, 19, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (U.S. Patent Publication 2015/0095456), hereinafter Shah, in view of Yerli (U.S. Patent Publication 2013/0097635).
Regarding claim 16, Shah shows
A sports paraphernalia system comprising: (Fig. 1; [0011])
a sports entity server; and (Fig. 1, 108; [0012], lines 1-10; i.e. application server including status display service)  
one or more sports paraphernalia devices (Fig. 1, 102; i.e. status display device) that are remote from the sports entity server, (Fig. 1) each sports paraphernalia device comprising: (Fig. 1, 102; Fig. 3; [0025])
a physical object that is structured to represent a particular sports entity; (i.e. scoreboard)  ([0009]; i.e. The status display device is a physical object structured as a scoreboard.)
a controller; (Fig. 1, 104; Fig. 3, 302/306/310; i.e. processor/display controller of status display controller implementing status display module) ([0025]; [0026])
a network interface (Fig. 3, 308; i.e. communication module) by which the controller receives sports entity updates (Fig. 1, 120; [0012], lines 8-10; [0013]; i.e. status information such as sport scores/advertisements) from the sports entity server; and ([0017]; [0033]; Fig. 1)
one or more output devices (Fig. 1, 202; Fig. 3, 202/312; i.e. display/speaker) to which the controller sends output control signals in response to receiving the sports entity updates; ([0028], lines 11-24; [0017], lines 11-13;  i.e. The processor/display controller of the status display controller inherently sends control signals to the display and speaker when driving the display and speaker.)
However, Shah fails to show
one or more input devices;
wherein, in response to sending one or more output control signals for a particular sports entity update defining a sports entity game event, the controller is configured to receive corresponding user input from the one or more use input devices and send user input communication representing the user input to the sports entity sever to thereby enable the user to interact with the particular sports entity in the context of the sports entity game event.
Yerli shows
	one or more sports paraphernalia devices (Fig. 1, 1a; Fig. 2; [0051]; [0049], lines 1-7; i.e. remote viewer device) that are remote from the sports entity server, (Fig. 2, 31; i.e. live event backend) each sports paraphernalia device comprising:
	a controller; ([0045]; [0046]; [0051]; i.e. A remote viewer mobile device, such as a mobile phone, executing an application inherently contains a processor.) 
	one or more user input devices; (i.e. microphone/touch screen) ([0067])
wherein, in response to sending one or more output control signals ([0046]; i.e. In order to provide video/live text feed of the live sports event in a display of the remote viewer mobile device, output control signals would inherently be output to a display.) for a particular sports entity update (i.e. text feed update of goal) defining a sports entity game event, (i.e. scoring a goal) the controller (i.e. processor of remote viewer device) is configured to receive corresponding user input from the one or more use input devices (i.e. touchscreen/microphone) and send user input communication (i.e. feedback) representing the user input to the sports entity server to thereby enable the user to interact with the particular sports entity in the context of the sports entity game event. ([0061]; [0062]; [0063])
Yerli and Shah are considered analogous art because they involve remote display of sporting event updates. Shah shows that the sports display device may display updated scores of a sporting event. Yerli shows that the device may also receive feedback from the user of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah to incorporate the teachings of Yerli wherein the sports paraphernalia device includes one or more input devices and wherein, in response to sending one or more output control signals for a particular sports entity update defining a sports entity game event, the controller is configured to receive corresponding user input from the one or more use input devices and send user input communication representing the user input to the sports entity sever to thereby enable the user to interact with the particular sports entity in the context of the sports entity game event. Doing so provides that remote users may contribute to and influence the live sporting event.

Regarding claim 2, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 16, wherein the network interface is a wireless network interface. (Shah: [0028])

Regarding claim 3, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 16, wherein the one or more output devices comprise one or more visual output devices. (i.e. display) (Shah: Fig. 1, 202; Fig. 3, 202; [0020])

Regarding claim 4, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 3, wherein the output control signals comprise visual output control signals that cause the one or more visual output devices to provide visual output (i.e. digital display of score) in response to the sports entity updates. (Shah: [0020]; [0021]; [0017]; Fig. 2A)

Regarding claim 5, Shah in view of Yerli shows all of the features with respect to claim 4 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 4, wherein the sports entity updates define one or more sports entity game events (i.e. scoring) (Shah: [0021]; Fig. 2A)

Regarding claim 6, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 16, wherein the one or more output devices comprise one or more audio output devices. (Shah: Fig. 3,312; i.e. speaker) (Shah: [0028], lines 14-24)

Regarding claim 7, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 6, wherein the output control signals comprise audio output control signals that cause the one or more audio output devices to play audio (i.e. cheering/live audio coverage of sports event) in response to the sports entity updates.(i.e. status change/score) (Shah: [0028]) 

Regarding claim 8, Shah in view of Yerli shows all of the features with respect to claim 7 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 7, wherein the audio (i.e. live audio coverage of sports event) is contained in the sports entity updates. (Shah: Fig. 1, 120; [0033]; i.e. status information received from the status display service at the application server by the status display device)  ([0028], lines 14-24)

Regarding claim 19, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 16, wherein the particular sports entity update comprises an advertisement.  (Shah: [0022]; Fig. 2A)

Regarding claim 20, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 19, wherein the one or more sports paraphernalia devices comprise a plurality of sports paraphernalia devices, and (Shah: [0009]; [0013]; i.e. Any number of users may each have/register a status display device or one user may have/register multiple status display devices.)
wherein the sports entity server sends sports entity updates in the form of advertisements to a subset (i.e. status display devices registered to receive status updates for a particular sports event and team) of the plurality of sports paraphernalia devices, the sports entity server identifying the subset using content (i.e. specific sports event) of registration communications (i.e. The status display controller of the status display device registers an interest in a specific sports event using the communication link, thereby sending a registration communication to the status display service) by which the subset of sports paraphernalia devices registered with the sports entity server. (Shah: [0013]; [0014]; [0017])

Regarding claim 25, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 16, wherein the user input comprises audio content, (i.e. voice input) (Yerli: [0067]) and wherein the sports entity server is configured to cause the audio content to audibly output at a location of the game in response to the occurrence during the game. (Yerli: [0062]; [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah to incorporate the teachings of Yerli wherein the user input comprises audio content, and wherein the sports entity server is configured to cause the audio content to audibly output at a location of the game in response to the occurrence during the game for the same motivation as detailed above in regards to claim 16. 

Regarding claim 26, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. Shah in view of Yerli further shows
The sports paraphernalia system of claim 16, wherein the occurrence of the game is an occurrence during the game. ([0061]; [0062]; [0073]; i.e. The feedback by the remote users are presented during the game at the time of the occurrence.)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Yerli as applied above, and further in view of Engman et al. (U.S. Patent Publication 2015/0289034), hereinafter Engman.
Regarding claim 9, Shah in view of Yerli shows all of the features with respect to claim 16 as outlined above. However, Shah in view of Yerli fails to show
The sports paraphernalia system of claim 16, wherein the one or more output devices comprise one or more mechanical output devices. 
Engman shows
wherein the one or more output devices comprise one or more mechanical output devices. (i.e. motor) ([0071], lines 17-20; [0084])
Engman and Shah in view of Yerli are considered analogous art because they involve sport information devices. Shah shows sports status display device that may look like a scoreboard. Engman shows such devices may include mechanical output devices, such as motors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah in view of Yerli to incorporate the teachings of Engman wherein the one or more output devices comprise one or more mechanical output devices. Doing so provides for a more sensory device.

Regarding claim 10, Shah in view of Yerli in view of Engman shows all of the features with respect to claim 9 as outlined above. Shah in view of Yerli in view of Engman further shows
The sports paraphernalia system of claim 9, wherein the output control signals comprise mechanical output control signals that cause the one or more mechanical output devices to move at least a portion (i.e. mouth jaw) of the physical object (i.e. sports figure/bust) in response to the sports entity updates. (Engman: [0076]; [0077]; [0084])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah in view of Yerli to incorporate the teachings of Engman wherein the output control signals comprise mechanical output control signals that cause the one or more mechanical output devices to move at least a portion of the physical object in response to the sports entity updates for the same motivation as detailed above in claim 9.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Yerli as applied above, and further in view of Inselberg (U.S. Patent Publication 2006/0094409).
Regarding claim 23, Shah in view of Yerli shows all of the features with respect to claim 19 as outlined above. However, Shah in view of Yerli fails to show 
The sports paraphernalia system of claim 19, wherein the user input defines the user’s desire to purchase an item identified by the advertisement in the particular sports entity update, and wherein the sports entity server is configured to perform a transaction to purchase the item in response to receiving the user input communications. 
Inselberg shows
wherein the user input defines the user’s desire to purchase an item identified by the advertisement ([0045]) in the particular sports entity update, ([0030]; i.e. description of action at the event/commentary) ([0061]; [0063], lines 1-3) and wherein the sports entity server (Fig. 1, 136; i.e. order processing server) is configured to perform a transaction to purchase the item in response to receiving the user input communications. ([0069], lines 32-39; [0063])
Inselberg and Shah in view of Yerli are considered analogous art because they involve user display devices for sporting events. Shah shows that advertisements may be displayed with updated scores. Inselberg shows that a user may respond to those advertisements by providing user input to make a purchase. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah in view of Yerli to incorporate the teachings of Inselberg wherein the user input defines the user’s desire to purchase an item identified by the advertisement in the particular sports entity update, and wherein the sports entity server is configured to perform a transaction to purchase the item in response to receiving the user input communications. Doing so provides that the user may easily obtain the advertised products.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Yerli in view of Inselberg as applied above, and further in view of Thompson et al. (U.S. Patent Publication 2017/0072321), hereinafter Thompson.
Regarding claim 24, Shah in view of Yerli in view of Inselberg shows all of the features with respect toc claim 23 as outlined above. However, Shah in view of Yerli in view of Inselberg fails to show
The sports paraphernalia system of claim 23, wherein the sports entity server is configured to perform the transaction using payment information provided by the user when registering to receive sports entity updates.
Thompson shows
wherein the sports entity server (Fig. 3, 114; i.e. interleaver server) is configured to perform the transaction (i.e. in-app purchase) using payment information (i.e. credit card information) provided by the user when registering (i.e. user may enter information into user subscription) to receive sports entity updates. ([0064]; [0066]; i.e. video clips of the user’s favorite real life teams/fantasy sports teams) ([0119]; [0120]; [0121], lines 1-11; [0052])
Thompson and Shah in view of Yerli in view of Inselberg are considered analogous art because they involve providing sports updates to a user. Inselberg shows that a user may provide input to indicate to the sports entity server that they would like to purchase the product. Thompson shows that the server may already have the payment information of user in order to execute the purchase. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah in view of Yerli in view of Inselberg to incorporate the teachings of Thompson wherein the sports entity server is configured to perform the transaction using payment information provided by the user when registering to receive sports entity updates. Doing so simplifies the purchase for the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451